Exhibit No. 23(a) CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Registration Statement No. 33−33520 on Form S−8, Post−Effective Amendment 1 to Registration Statement No. 33−38349 on Form S−3, Registration Statement No. 333−70332 on Form S−8, Post−Effective Amendment 1 to Registration Statement No. 333−47910 on Form S−3, Registration Statement No. 333−52328 on Form S−8, Registration Statement No. 333−78157 on Form S−4, Registration Statement No. 333−48164 on Form S−8, Registration Statement No. 333-114237 on Form S-3, Registration Statement No. 333-104951 on Form S-8, Registration Statement No. 333-104952 on Form S-8, Registration
